DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 11-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liaw (US Publication No 2020/0365589) in view of Kawa et al (US Publication no 2013/0026572).
	Regarding claim 1, Liaw discloses a semiconductor device, comprising: a substrate that includes a first active region and a second active region Fig 2A ¶0023, 0026;a device isolation layer Fig 2A, 303 ¶0024 between the first active region and the second active region Fig 2A; a gate structure Fig 2A, 103 that extends in a first direction and runs across the first active region and the second active region Fig 2A;a first active contact pattern on the first active region on one side of the gate structure;a second active contact pattern on the second active region on another side of the gate structure Fig 5A and Fig 7; and a connection pattern ¶0060 and connects the first active contact pattern and the second active contact pattern to each other Fig 12, the connection pattern extending in a second direction and running across the  Fig 12. Liaw discloses all the limitations except for the location of the connection pattern. 
Whereas Kawa discloses a connection pattern ¶0074 Fig 7 that is on the device isolation layer and connects the first active contact pattern and the second active contact pattern to each other Fig 7, wherein portions of the first active contact pattern and the second active contact pattern extend in the first direction and overlap the device isolation layer Fig 4, Fig 7-9. Liaw and Kawa are analogous art because they are directed to FinFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Liaw because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the connection pattern to improve device connectivity ¶0074.
	Regarding claim 2, Kawa discloses wherein the connection pattern overlaps a portion of the first active contact pattern and a portion of the second active contact pattern Fig 7-9.
Regarding claim 3, Kawa discloses further comprising: a first via pattern at an intersection between the connection pattern and the first active contact pattern; and a second via pattern at an intersection between the connection pattern and the second active contact pattern Fig 5 and 7-9 ¶0068, 0074.
Regarding claim 4, Liaw and Kawa disclose all the limitations but silent on the length of the pattern. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the via patterns, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ (CCPA 1980). It has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F. 2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F .2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F .2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 9, Kawa discloses further comprising: a gate contact pattern in contact with the gate structure, wherein a bottom surface of the connection pattern is located at a level higher than a level of a top surface of the gate contact pattern Fig 5, Fig 7-9.
Regarding claim 11, Liaw  and Kawa disclose further comprising: a plurality of first source/drain patterns on the first active region on opposite sides of the gate structure; a plurality of first channel patterns between the first source/drain patterns, the first channel patterns being spaced apart from each other on the first active region in a third direction perpendicular to a plane formed by the first direction and the second direction; a plurality of second source/drain patterns on the second active region on opposite sides of the gate structure; and a plurality of second channel patterns between the second source/drain patterns, the second channel patterns being spaced apart from each other in the third direction on the second active region, wherein the gate structure includes a gate conductive pattern that surrounds the first channel patterns and the second channel patterns Liaw-Fig 2A, Fig 12; Kawa - Fig 7-9.
Regarding claim 12, Liaw and Kawa disclose wherein the first active contact pattern is coupled to one of the first source/drain patterns, and the second active Fig 2A, Fig 12; Kawa - Fig 7-9.
Regarding claim 13, Liaw discloses a semiconductor device, comprising: a substrate 102 that includes a first active region and a second active region; a plurality of first active patterns that are on the first active region and extend in a first direction Fig 2A and Fig 3 ¶0034; a plurality of second active patterns that are on the second active region and extend in the first direction Fig 2A, Fig 3, Fig 5A, Fig 7; a gate structure that runs across the first active pattern and the second active pattern and extends in a second direction intersecting the first direction Fig 2A, Fig 3,103; a first active contact pattern on the first active patterns on one side of the gate structure Fig 2A, Fig 3, the first active contact pattern having a first length in the second direction ¶0056; a second active contact pattern on the first active patterns on another side of the gate structure ¶0056, the second active contact pattern having a second length in the second direction Fig 2A, Fig 3, Fig 5A, Fig 7, a third active contact pattern on the second active patterns on one side of the gate structure ¶0056, a fourth active contact pattern on the second active patterns on another side of the gate structure Fig 2A, Fig 3, Fig 5A, Fig 7 ¶0056. Liaw discloses all the limitations except for the location of the connection pattern. 
Whereas Kawa discloses a connection pattern ¶0074 Fig 7 that is on the device isolation layer and connects the first active contact pattern and the second active contact pattern to each other Fig 7, wherein portions of the first active contact pattern Fig 4, Fig 7-9. Liaw and Kawa are analogous art because they are directed to FinFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Liaw because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the connection pattern to improve device connectivity ¶0074. Liaw and Kawa disclose all the limitations but silent on the length of the pattern. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the active contact patterns, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ (CCPA 1980). It has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F. 2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F .2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F .2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 14, Kawa discloses a device isolation layer between the first active region and the second active region, wherein the connection pattern overlaps the device isolation layer Fig 4, Fig 7-9.
Regarding claim 15, Kawa discloses wherein the connection pattern overlaps a portion of the second active contact pattern and a portion of the third active contact pattern Fig 4, Fig 7-9.
Regarding claim 17, Kawa discloses further comprising: a first via pattern between the second active contact pattern and the connection pattern; and a second via pattern between the third active contact pattern and the connection pattern, wherein, when viewed in plan, each of the second active contact pattern and the third active contact pattern is spaced apart from the connection pattern Fig 4, Fig 7-9..
Regarding claim 18, Kawa discloses further comprising: a gate contact pattern in contact with the gate structure, wherein a bottom surface of the connection pattern is located at a level higher than a level of a top surface of the gate contact pattern Fig 5, Fig 7-9.
Allowable Subject Matter
Claims 5-8, 10, 16, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811